Title: From George Washington to George Gilpin, 15 September 1789
From: Washington, George
To: Gilpin, George


          
            Dear Sir,
            New York, September 15th 1789.
          
          I am favored with the receipt of your letter of the 2nd instant, and thank you for the information, which you have been so good as to communicate.
          Every circumstance which serves to shew the utility, and which explains the progress of an undertaking so advantageous to the Community, as the navigation of the Potowmack, is at once grateful and interesting.
          When your leisure allows an opportunity of making out the draft you mention, I shall be glad to receive it, together with such further observations as may consist with your convenience. I am Dear Sir, Your most obedient Servant
          
            Go: Washington
          
        